 

Exhibit 10.3

 

EXECUTION VERSION

 

THIRTEENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated September 30, 2016

Among

RESOLUTE ENERGY CORPORATION,
as Borrower,

CERTAIN OF ITS SUBSIDIARIES,
as Guarantors,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

BANK OF MONTREAL,
as Syndication Agent,

BARCLAYS BANK PLC, CITIBANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents,

and

The Lenders Party Hereto

WELLS FARGO SECURITIES, LLC
and BMO CAPITAL MARKETS,
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

--------------------------------------------------------------------------------

 

THIS THIRTEENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Thirteenth Amendment”), dated as of September 30, 2016, is by and among
Resolute Energy Corporation, a Delaware corporation (the “Borrower”), certain of
its subsidiaries (collectively, the “Guarantors”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the
lenders party hereto (the “Lenders”).

Recitals

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the other
lenders party thereto entered into that certain Second Amended and Restated
Credit Agreement, dated as of March 30, 2010 (as amended by the First Amendment
to Second Amended and Restated Credit Agreement dated April 18, 2011, the Second
Amendment to Second Amended and Restated Credit Agreement dated April 25, 2011,
the Third Amendment to Second Amended and Restated Credit Agreement dated as of
April 13, 2012, the Fourth Amendment to Second Amended and Restated Credit
Agreement dated as of December 7, 2012, the Fifth Amendment to Second Amended
and Restated Credit Agreement dated as of December 27, 2012, the Sixth Amendment
to Second Amended and Restated Credit Agreement dated as of March 22, 2013, the
Seventh Amendment to Second Amended and Restated Credit Agreement dated as of
April 15, 2013, the Eighth Amendment to Second Amended and Restated Credit
Agreement dated as of December 13, 2013, the Ninth Amendment to Second Amended
and Restated Credit Agreement dated as of March 7, 2014, the Tenth Amendment to
Second Amended and Restated Credit Agreement dated as of March 14, 2014, the
Eleventh Amendment to Second Amended and Restated Credit Agreement dated as of
December 30, 2014 and the Twelfth Amendment to Second Amended and Restated
Credit Agreement dated as of April 15, 2015, and as the same may be further
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth herein; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders are willing to amend the Credit Agreement
as provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I
Definitions

Each capitalized term used in this Thirteenth Amendment and not defined herein
shall have the meaning assigned to such term in the Credit Agreement. Unless
otherwise indicated, all section references in this Thirteenth Amendment refer
to sections of the Credit Agreement.

1

--------------------------------------------------------------------------------

 

ARTICLE II
Thirteenth Amendment Effective Date Amendments

As of the Thirteenth Amendment Effective Date, the Credit Agreement is amended
as follows:

Section 2.01Amendments to Section 1.02 of the Credit Agreement.  

(a)Section 1.02 of the Credit Agreement is hereby amended by adding the
following new definitions in their proper alphabetical order:

“‘Bail-In Action’ means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

“‘Bail-In Legislation’ means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”

“‘EEA Financial Institution’ means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”

“‘EEA Member Country’ means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”

“‘EEA Resolution Authority’ means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

“‘EU Bail-In Legislation Schedule’ means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”

“‘Excluded Equity Proceeds’ means cash proceeds from an issuance of Equity
Interests in the Borrower with respect to which a Responsible Officer of the
Borrower has certified in writing to the Administrative Agent (i) the amount of
such proceeds, (ii) a description of such Equity Interests and (iii) a
description of the intended use of such proceeds; provided, that upon the
earliest to occur of the consummation, termination or abandonment of any
transaction described in clause (iii), as applicable, any such proceeds shall
cease to constitute Excluded Equity Proceeds.”

2

--------------------------------------------------------------------------------

 

“‘Excluded Proceeds Account’ means a segregated deposit account or securities
account of the Borrower (i) established and maintained with the Administrative
Agent or any Lender, (ii) containing only Excluded Equity Proceeds and Excluded
Unsecured Debt Proceeds and (iii) subject to a control agreement, in form and
substance reasonably acceptable to the Administrative Agent in favor of the
Administrative Agent, in accordance with Section 6.02(c)(i) of the Guaranty and
Collateral Agreement.”

“‘Excluded Unsecured Debt Proceeds’ means cash proceeds from an issuance of
unsecured Debt pursuant to Section 9.02(f)(i) of this Agreement with respect to
which a Responsible Officer of the Borrower has certified in writing to the
Administrative Agent (i) the amount of such proceeds, (ii) a description of such
Debt, (iii) a description of the Debt such proceeds are intended to refinance or
repay, (iv) to the extent applicable, that such refinancing or repayment is
permitted by this Agreement and (v) the deadline by which such refinancing or
repayment will be completed (which deadline shall not be greater than 30
Business Days after the date such proceeds are received by the Borrower or any
Subsidiary); provided, that upon the earliest to occur of such deadline and the
consummation, termination or abandonment of such refinancing, such proceeds
shall cease to constitute Excluded Unsecured Debt Proceeds.”

“‘Net Cash Amount’ has the meaning assigned to such term in Section 3.04(c)(v).”

“‘Thirteenth Amendment’ means that certain Thirteenth Amendment to Second
Amended and Restated Credit Agreement, dated as of September 30, 2016, among the
Borrower, the Guarantors, the Administrative Agent and the Lenders party
thereto.”

“‘Write-Down and Conversion Powers’ means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

(b)Section 1.02 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and inserting in Section 1.02 the
following definitions in lieu thereof:

“‘Agreement’ means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the
Eighth Amendment, the Ninth Amendment, the Tenth Amendment, the Eleventh
Amendment, the Twelfth Amendment and the Thirteenth Amendment, as the same may
from time to time be amended, modified, supplemented or restated.”

3

--------------------------------------------------------------------------------

 

“‘Defaulting Lender’ means any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within two (2) Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement, (c)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, unless the subject of a good faith dispute, or (d) (i)
become or is insolvent or has a parent company that has become or is insolvent,
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become or has a
parent company that has become the subject of a Bail-In Action; provided that
the Administrative Agent shall provide written notice to any Lender determined
by the Administrative Agent to be a Defaulting Lender hereunder (and shall
provide a copy of such written notice to the Borrower); provided further, that
an Undisclosed Administration shall not be deemed to be any of the events
described in clause (d) above; provided further, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, such
Lender shall cease to be a Defaulting Lender.”

“‘LC Commitment’ means, at any time, $15,000,000.”

Section 2.02Amendment to Section 3.04(c).   (a) Section 3.04(c)(v) of the Credit
Agreement is hereby renumbered as “Section 3.04(c)(vi)”, Section 3.04(c)(vi) of
the Credit Agreement is hereby renumbered as “Section 3.04(c)(vii)” and a new
Section 3.04(c)(v) of the Credit Agreement is hereby inserted as follows:

“(v)If at the end of any Business Day (A) the aggregate amount of cash and cash
equivalents (including Cash Equivalents) (net of and reduced by (x) any checks,
wire transfers and ACH transfers to, and payable to, third parties in the
ordinary course of business of the Borrower and its Subsidiaries that have been
written or initiated by the Borrower or any Subsidiary at or before such time
but have not yet been paid from their bank accounts and (y) any amounts on
deposit in the Excluded Equity Proceeds Account

4

--------------------------------------------------------------------------------

 

and the Excluded Unsecured Debt Proceeds Account) then on hand at the Borrower
and its Subsidiaries (such amount, the “Net Cash Amount”) exceeds $20,000,000 by
an amount that is $1,000,000 or greater and (B) total Credit Exposures are
greater than $0, then the Borrower shall prepay Loans (and, to the extent
necessary after all Loans have been prepaid in full, reimburse any LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower)
immediately (but in any event no later than 2:00 p.m., New York, New York time
on the next succeeding Business Day) in an aggregate amount equal to the lesser
of (i) an amount sufficient to reduce the Net Cash Amount after such prepayment
to an amount not exceeding $20,000,000 and (ii) an amount sufficient to prepay
all Loans, and reimburse such LC Disbursements, outstanding hereunder; provided
that if the Borrower is required to pay on May 1 or November 1 of any fiscal
year (or if either of such dates is not a Business Day, then the next succeeding
Business Day) (each, a “payment due date”) (x) interest due and payable with
respect to any Debt permitted under Section 9.02(f)(i) and (y) Taxes due and
payable by the Borrower and its Restricted Subsidiaries and the sum of clauses
(x) and (y) exceeds $20,000,000 for such payment due date, then solely for the
two Business Days immediately preceding such payment due date, the $20,000,000
threshold set forth in this Section 3.04(c)(v) shall be deemed to be $25,000,000
for such two Business Days; provided, further, that the Borrower shall be
permitted to retain an aggregate amount of cash and cash equivalents (including
Cash Equivalents) received from a Transfer of Property, Liquidation of Hedging
Agreements or receipt of Net Cash Proceeds from a Casualty Event (each as
defined in the Second Lien Credit Agreement) that equals the applicable Asset
Sale Prepayment Amount (as defined in the Second Lien Credit Agreement) for five
Business Days following receipt of such amount solely for the purpose of
prepaying Second Lien Debt pursuant to Section 3.04(c) of the Second Lien Credit
Agreement, to the extent that: (i) such prepayment of Second Lien Debt is
permitted under Section 9.21 of this Agreement, (ii) such prepayment of Second
Lien Debt is consummated within five Business Days of receipt thereof, (iii) the
Borrower retains only those amounts necessary to consummate such permitted
prepayment of Second Lien Debt and (iv) the Borrower otherwise prepays the Loans
and reimburses LC Disbursements as required pursuant to this Section 3.04(c)(v)
so that the Net Cash Amount on hand at the end of any Business Day, net of such
Asset Sale Prepayment Amount, does not exceed the applicable threshold.” 

(b) Section 3.04(c)(vi) (as renumbered pursuant to clause (a) above) is hereby
amended and restated in its entirety as follows:

“(vi) Each prepayment of Borrowings pursuant to Section 3.04(c)(v) shall be
applied to first to the prepayment of any Swingline Loans then outstanding and
thereafter, to the specific Borrowings as specified by the Borrower; provided,
that if no such specification is made by the Borrower on or prior to the time
such prepayment is due and payable, then each prepayment of Borrowings pursuant
to Section 3.04(c)(v) shall be applied in accordance with the immediately
following sentence. Except as set forth in the immediately preceding sentence,
each prepayment of Borrowings pursuant to this Section 3.04(c) shall be applied,
first, to any Swingline Loans then outstanding, second, ratably to any ABR
Borrowings then outstanding, and third, to any Eurodollar Borrowings then
outstanding, and if more than one Eurodollar Borrowing is then outstanding, to
each such

5

--------------------------------------------------------------------------------

 

Eurodollar Borrowing in order of priority beginning with the Eurodollar
Borrowing with the least number of days remaining in the Interest Period
applicable thereto and ending with the Eurodollar Borrowing with the most number
of days remaining in the Interest Period applicable thereto.”

Section 2.03Amendment to Section 6.02.  Section 6.02 of the Credit Agreement is
hereby amended by (i) amending and restating Section 6.02(e) in its entirety as
follows, (ii) inserting a new Section 6.02(f) and (iii) amending and restating
the final paragraph of Section 6.02 in its entirety as follows:

“(e)The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.08(b), as applicable; provided that such Borrowing Request or request
for a Letter of Credit shall specify each of the Net Cash Amount, the amount of
any Excluded Equity Proceeds and the amount of any Excluded Unsecured Debt
Proceeds, in each case, after giving effect to such Borrowing or issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.

(f)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) the Borrower shall be in compliance with Section 3.04(c)(v) and
(ii) such Borrowing or such issuance, amendment, renewal or extension of such
Letter of Credit shall not result in the sum of (A) the Net Cash Amount plus (B)
the amount of any Excluded Unsecured Debt Proceeds on deposit in the Excluded
Proceeds Account at such time exceeding $20,000,000 (or $25,000,000 if required
by Section 3.04(c)(v)) at such time.

Each request for a Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Section 6.02(a) through (f).”

Section 2.04Amendment to Section 7.23. Section 7.23 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Section 7.23Solvency.  Before and after giving effect to the transactions
contemplated hereby (including the making of each Loan and the issuance,
amendment, renewal or extension of any Letter of Credit), (a) the aggregate
assets, at a fair valuation, of the Loan Parties, taken as a whole, will exceed
the aggregate Debt of the Loan Parties on a consolidated basis, as the Debt
becomes absolute and matures, (b) each of the Loan Parties will not have
incurred or intended to incur, and will not believe that it will incur, Debt
beyond its ability to pay such Debt as such Debt becomes absolute and matures
and (c) each of the Loan Parties will not have (and will have no reason to
believe that it will have thereafter) unreasonably small capital for the conduct
of its business.”

6

--------------------------------------------------------------------------------

 

Section 2.05Amendment to Section 9.04 

.  Section 9.04(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows, and the following new Section 9.04(d) is hereby added to
Section 9.04 of the Credit Agreement:

“(c)the Borrower may make required coupon payments with respect to preferred
Equity Interests in the Borrower that (i) are categorized as equity under GAAP
(even if also categorized as mezzanine equity under SEC guidelines or public
company GAAP, as applicable) and (ii) do not constitute Debt; provided that the
Restricted Payments permitted under this clause (c) may not be made (A) upon the
occurrence and during the continuance of any Event of Default, (B) when the
Borrowing Base Utilization Percentage exceeds ninety percent (90%) or (C) if
such preferred Equity Interests constitute Disqualified Capital Stock; provided
further that (1) the aggregate amount of Restricted Payments made pursuant to
this clause (c) and Section 9.04(d) shall not exceed $10,000,000 in the
aggregate during any fiscal year, (2) the aggregate amount of Restricted
Payments made pursuant to this clause (c) and Section 9.04(d) from the Eleventh
Amendment Effective Date until Second Lien Termination shall not exceed
$40,000,000 and (3) each such Restricted Payment made prior to the Second Lien
Termination shall be permitted by the Second Lien Credit Agreement.

(d)the Borrower may make other Restricted Payments not to exceed $5,000,000 in
the aggregate during any fiscal year; provided that the Restricted Payments
permitted under this clause (d) may not be made (i) upon the occurrence and
during the continuance of any Event of Default or (ii) when the Borrowing Base
Utilization Percentage exceeds ninety percent (90%); provided further that (A)
the aggregate amount of Restricted Payments made pursuant to this clause (d) and
Section 9.04(c) shall not exceed $10,000,000 in the aggregate during any fiscal
year, (B) the aggregate amount of Restricted Payments made pursuant to this
clause (d) from the Eleventh Amendment Effective Date until Second Lien
Termination shall not exceed $20,000,000, (C) the aggregate amount of Restricted
Payments made pursuant to this clause (d) and Section 9.04(c) from the Eleventh
Amendment Effective Date until Second Lien Termination shall not exceed
$40,000,000 and (D) each such Restricted Payment made prior to the Second Lien
Termination shall be permitted by the Second Lien Credit Agreement.”

Section 2.06Section 12.18.  The Credit Agreement is hereby amended by inserting
a new Section 12.18 as follows:

“Section 12.18  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

7

--------------------------------------------------------------------------------

 

(b)the effects of any Bail-In Action on any such liability, including, if
applicable: 

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

ARTICLE III
Conditions Precedent

Section 3.01The amendments set forth in Article II of this Thirteenth Amendment
shall become effective on the first Business Day on which all of the following
conditions precedent shall have been satisfied (or waived in accordance with
Section 12.02 of the Credit Agreement) (the “Thirteenth Amendment Effective
Date”):

(a)The Administrative Agent shall have received from the Borrower, each of the
Guarantors and the Majority Lenders counterparts (in such number as may be
requested by the Administrative Agent) of this Thirteenth Amendment signed on
behalf of such Persons.

(b)The Administrative Agent shall have received from the Borrower in immediately
available funds (i) all fees and amounts due and payable on or prior to the
Thirteenth Amendment Effective Date and (ii) to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

ARTICLE IV
Representations and Warranties

Each Loan Party hereby represents and warrants to each Lender that:

(a)Each of the representations and warranties made by it under the Credit
Agreement and each other Loan Document is, or will be, true and correct on and
as of the actual date of its execution of this Thirteenth Amendment, as if made
on and as of such date, except for any representations and warranties made as of
a specified date, which are true and correct as of such specified date.

(b)Immediately after giving effect to this Thirteenth Amendment, no Default has,
or will have, occurred and is, or will be, continuing.

(c)The execution, delivery and performance by it of this Thirteenth Amendment
and any other Loan Documents executed in connection herewith have been duly
authorized by it.

8

--------------------------------------------------------------------------------

 

(d)Each of this Thirteenth Amendment and any other Loan Document executed in
connection herewith constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. 

(e)The execution, delivery and performance by it of each of this Thirteenth
Amendment and any other Loan Document executed in connection herewith (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
it or any other Person), nor is any such consent, approval, registration, filing
or other action necessary for the validity or enforceability of this Thirteenth
Amendment or any such Loan Document, except such as have been obtained or made
and are in full force and effect other than those third party approvals or
consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (ii) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of it or any Restricted Subsidiary or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon it or any Restricted
Subsidiary or its Properties, or give rise to a right thereunder to require any
payment to be made by it or such Restricted Subsidiary and (iv) will not result
in the creation or imposition of any Lien on any Property of any Loan Party or
any Restricted Subsidiary (other than the Liens created by this Thirteenth
Amendment or the Loan Documents as permitted by the Credit Agreement as amended
hereby).

ARTICLE V
Miscellaneous

Section 5.01Credit Agreement in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect.  Each of the Loan Parties hereby agrees that
its liabilities under the Credit Agreement, the Guaranty and Collateral
Agreement and the other Loan Documents, in each case as amended, to which it is
a party, shall remain enforceable against such Loan Party in accordance with the
terms thereof and shall not be reduced, altered, limited, lessened or in any way
affected by the execution and delivery of this Thirteenth Amendment, and each
Loan Party hereby confirms and ratifies its liabilities under the Loan Documents
(as so amended) to which it is a party in all respects.  Except as expressly set
forth herein, this Thirteenth Amendment shall not be deemed to be a waiver,
amendment or modification of any provisions of the Credit Agreement or any other
Loan Document or any right, power or remedy of the Administrative Agent or
Lenders, or constitute a waiver of any provision of the Credit Agreement or any
other Loan Document, or any other document, instrument and/or agreement executed
or delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder.  This Thirteenth
Amendment also shall not preclude the future exercise of any right, remedy,
power, or privilege available to the Administrative Agent and/or Lenders whether
under the Credit Agreement, the other Loan Documents, at law or otherwise.  The
parties hereto agree to be bound by the terms and conditions of the Credit
Agreement and Loan Documents as

9

--------------------------------------------------------------------------------

 

amended by this Thirteenth Amendment, as though such terms and conditions were
set forth herein.  Each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Thirteenth Amendment, and
each reference herein or in any other Loan Documents to the “Credit Agreement”
shall mean and be a reference to the Credit Agreement as amended and modified by
this Thirteenth Amendment.  

Section 5.02GOVERNING LAW.  THIS THIRTEENTH AMENDMENT, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 5.03Descriptive Headings, Etc.  The descriptive headings of the sections
of this Thirteenth Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions
hereof.  The statements made and the terms defined in the recitals to this
Thirteenth Amendment are hereby incorporated into this Thirteenth Amendment in
their entirety.

Section 5.04Payment of Fees and Expenses.  The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and expenses incurred in connection with this Thirteenth Amendment, the other
Loan Documents and any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.  The agreement
set forth in this Section 5.04 shall survive the termination of this Thirteenth
Amendment and the Credit Agreement.

Section 5.05Entire Agreement.  This Thirteenth Amendment and the documents
referred to herein represent the entire understanding of the parties hereto
regarding the subject matter hereof and supersede all prior and contemporaneous
oral and written agreements of the parties hereto with respect to the subject
matter hereof.  This Thirteenth Amendment is a Loan Document executed under the
Credit Agreement.

Section 5.06Counterparts.  This Thirteenth Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one agreement.  Delivery of an executed counterpart of the
signature page of this Thirteenth Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.

Section 5.07Successors.  The execution and delivery of this Thirteenth Amendment
by any Lender shall be binding upon each of its successors and assigns.

10

--------------------------------------------------------------------------------

 

Section 5.08Release.   

(a)In consideration of, among other things, the execution and delivery of this
Thirteenth Amendment by the Administrative Agent and the Lenders party hereto,
each of the Borrower and the other Loan Parties, on behalf of itself and its
agents, representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), hereby forever
agrees and covenants not to sue or prosecute against any Releasee (as defined
below) and hereby forever waives, releases and discharges each Releasee from any
and all claims (including, without limitation, crossclaims, counterclaims,
rights of set-off and recoupment), actions, causes of action, suits, debts,
accounts, interests, liens, promises, warranties, damages and consequential
damages, demands, agreements, bonds, bills, specialties, covenants,
controversies, variances, trespasses, judgments, executions, costs, expenses or
claims whatsoever that such Releasor now has or may have, of whatsoever nature
and kind, whether known or unknown, whether now existing or hereafter arising,
whether arising at law or in equity (collectively, the “Claims”), against the
Administrative Agent or any or all of the Lenders in any capacity and their
respective affiliates, subsidiaries, shareholders and “controlling persons”
(within the meaning of the federal securities laws), and their respective
successors and assigns and each and all of the officers, directors, employees,
agents, attorneys, advisors and other representatives of each of the foregoing
(collectively, the “Releasees”), to the extent based on facts, whether or not
now known, existing on or before the Thirteenth Amendment Effective Date, that
relate to, arise out of or otherwise are in connection with: (i) any or all of
the Loan Documents or transactions contemplated thereby or any actions or
omissions in connection therewith or (ii) any aspect of the dealings or
relationships between or among the Borrower and the other Loan Parties, on the
one hand, and the Administrative Agent and any or all of the Lenders, on the
other hand, relating to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof.  The releases under this Section 5.08
do not, however, release any Releasees from their obligations, in each case
pursuant to and to the extent expressly required by the terms and conditions in
the Loan Documents, to make Loans hereafter, to issue Letters of Credit
hereafter or to hereafter take any other actions expressly required by the Loan
Documents to be taken hereafter.  In entering into this Thirteenth Amendment,
the Borrower and each other Loan Party consulted with, and has been represented
by, legal counsel and expressly disclaims any reliance on any representations,
acts or omissions by any of the Releasees and hereby agrees and acknowledges
that the validity and effectiveness of the releases set forth above do not
depend in any way on any such representations, acts and/or omissions or the
accuracy, completeness or validity thereof.  The provisions of this Section
shall survive the termination of this Thirteenth Amendment, the Credit
Agreement, the other Loan Documents and payment in full of the Indebtedness.

(b)Each of the Borrower and other Loan Parties, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by the Borrower or any other Loan Party pursuant to Section 5.08(a)
hereof.  If the Borrower, any other Loan Party or any of its successors, assigns
or other legal representatives violates the foregoing covenant, the Borrower and
other Loan Parties, each for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

11

--------------------------------------------------------------------------------

 

(c)The Borrower and other Loan Parties acknowledge that they are aware that they
or their attorneys or others may hereafter discover claims or facts presently
unknown or unsuspected in addition to or different from those which they now
know or believe to be true with respect to the subject matter of the Claims
being released pursuant to Section 5.08(a) hereof.  Nevertheless, it is the
intention of the Borrower and other Loan Parties in executing this Thirteenth
Amendment to fully, finally, and forever settle and release all matters and all
claims relating thereto and to the other Loan Documents, which exist, hereafter
may exist or might have existed (whether or not previously or currently asserted
in any action) constituting Claims released pursuant to Section 5.08(a) hereof.
The Borrower and other Loan Parties each hereby knowingly and voluntarily waive
and relinquish the provisions, rights and benefits of all federal or state laws,
rights, rules, or legal principles of any jurisdiction that may be applicable to
the release set forth in this Section 5.08, and any rights they may have to
invoke the provisions of any such law now or in the future with respect to the
Claims being released pursuant to Section 5.08(a) hereof, and the Borrower and
other Loan Parties hereby agree and acknowledge that this is an essential term
of the releases set forth in this Section 5.08.   

[Signatures Begin on Next Page]

 

12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Thirteenth Amendment to
be duly executed by their respective authorized officers as of the date first
written above.

 BORROWER:

 

RESOLUTE ENERGY CORPORATION

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Theodore Gazulis

 

 

 

 

Executive Vice President and

Chief Financial Officer

 

 

 GUARANTORS:

 

HICKS ACQUISITION COMPANY I, INC.

 

 

 

 

 

RESOLUTE ANETH, LLC

 

 

 

 

 

RESOLUTE WYOMING, INC. (f/k/a Primary Natural Resources, Inc.)

 

 

 

 

 

RESOLUTE NATURAL RESOURCES COMPANY, LLC (f/k/a Resolute Natural Resources
Company)

 

 

 

 

 

BWNR, LLC

 

 

 

 

 

WYNR, LLC

 

 

 

 

 

RESOLUTE NORTHERN ROCKIES, LLC

 

 

 

 

 

RESOLUTE NATURAL RESOURCES SOUTHWEST, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Theodore Gazulis

 

 

 

 

Executive Vice President and

Chief Financial Officer

 

Signature Page to

Thirteenth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 

 ADMINISTRATIVE AGENT AND LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, successor-by-merger to Wachovia Bank,
National Association, as Administrative Agent and a Lender

 

 

 

 

 

By:

 

/s/ Lila Jordan

 

 

 

 

Lila Jordan

 

 

 

 

Managing Director

 






Signature Page to

Thirteenth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 LENDER:

 

BANK OF MONTREAL

 

 

 

 

 

By:

 

/s/ Melissa Guzmann

 

 

 

 

Name: Melissa Guzmann

 

 

 

 

Title: Vice President






Signature Page to

Thirteenth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 LENDER:

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

 

/s/ Jake Lam

 

 

 

 

Name: Jake Lam

 

 

 

 

Title: Assistant Vice President






Signature Page to

Thirteenth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 LENDER:

 

CITIBANK, N.A.

 

 

 

 

 

By:

 

/s/ Eamon Baqui

 

 

 

 

Name: Eamon Baqui

 

 

 

 

Title: Vice President

 




Signature Page to

Thirteenth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 

 LENDER:

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

 

/s/ James Giordano

 

 

 

 

Name: James Giordano

 

 

 

 

Title: Senior Vice President






Signature Page to

Thirteenth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

/s/ Stephen Hartman

 

 

 

 

Name: Stephen Hartman

 

 

 

 

Title: Assistant Vice President






Signature Page to

Thirteenth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 LENDER:

 

COMERICA BANK

 

 

 

 

 

By:

 

/s/ Jeffrey M. Parilla

 

 

 

 

Name: Jeffrey M. Parilla

 

 

 

 

Title: Vice President






Signature Page to

Thirteenth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 LENDER:

 

SUNTRUST BANK

 

 

 

 

 

By:

 

/s/ William S. Krueger

 

 

 

 

Name: William S. Krueger

 

 

 

 

Title: First Vice President

 






Signature Page to

Thirteenth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 LENDER:

 

ING CAPITAL LLC

 

 

 

 

 

By:

 

/s/ Richard Ennis

 

 

 

 

Name: Richard Ennis

 

 

 

 

Title: Managing Director

 

 

 

 

 

By:

 

/s/ Subha Pasumarti

 

 

 

 

Name: Subha Pasumarti

 

 

 

 

Title: Managing Director






Signature Page to

Thirteenth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 LENDER:

 

KEY BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

/s/ Dale Conder

 

 

 

 

Name: Dale Conder

 

 

 

 

Title: Senior Vice President

 






Signature Page to

Thirteenth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 LENDER:

 

ASSOCIATED BANK, N.A.

 

 

 

 

 

By:

 

/s/ Kyle Lewis

 

 

 

 

Name: Kyle Lewis

 

 

 

 

Title: Vice President

 

 






Signature Page to

Thirteenth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 LENDER:

 

CADENCE BANK, N.A.

 

 

 

 

 

By:

 

/s/ Kyle Gruen

 

 

 

 

Name: Kyle Gruen

 

 

 

 

Title: Assistant Vice President

 






Signature Page to

Thirteenth Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 LENDER:

 

GUARANTY BANK AND TRUST COMPANY

 

 

 

 

 

By:

 

/s/ Brad Schwindt

 

 

 

 

Name: Brad Schwindt

 

 

 

 

Title: Senior Vice President

 

Signature Page to

Thirteenth Amendment to Second Amended and Restated Credit Agreement

 